POST ALLOWANCE COMMUNICATION
	The Application Data Sheet submitted on April 30, 2016 includes a Foreign Priority Claim referencing an application number that is inconsistent with the application number appearing on the Certified Foreign Priority Document submitted on July 28, 2016. A new Application Data Sheet correctly referencing the Application Number upon which Applicant bases a claim of Foreign Priority is required.


    PNG
    media_image1.png
    383
    906
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    299
    924
    media_image2.png
    Greyscale





/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776